DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed March 11, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of December 16, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the controller being configured to perform determining a value of the developing bias based on both of the cumulative number of drum rotations stored in the drum memory and the cumulative dot count stored in the toner memory,” [emphasis added]. Claims 2-17 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 18, the prior art fails to teach or suggest an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 

in a case where the drum cartridge comprises the transfer roller, the controller being configured to perform determining a value of the transfer current based on both of the cumulative number of drum rotations stored in the drum memory and the cumulative dot count stored in the toner memory, 
in a case where the drum cartridge comprises the cleaning roller, the controller being configured to perform determining a value of the cleaning bias based on both of the cumulative number of drum rotations stored in the drum memory and the cumulative dot count stored in the toner memory [emphasis added]. Claims 19 and 20 are considered allowable by virtue of their dependence on claim 18.
Yamazaki US 2015/0220035 A1 teaches the ASIC 304 performs control of various motors and controls of a high-voltage power supply such as a developing bias in order to execute various print sequences in accordance with an instruction from the CPU 303. Yamazaki fails to teach controlling the developing bias based on BOTH a cumulative dot count and drum rotations.
Kin et al US 2005/0141905 A1 teaches calculating toner consumption based on dot count but fails to teach or suggest controlling the developing bias based on BOTH a cumulative dot count and drum rotations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano et al US 2019/0302640 teaches control of an image forming apparatus but fails to teach or suggest controlling the developing bias based on both the dot count and drum rotations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica L Eley/Examiner, Art Unit 2852